Smith, J.,
delivered the opinion of the court.
The questions here involved which grow out of the union of the Cumberland Presbyterian Church and the Presbyterian Church, U. S. A., have been passed upon by ten supreme courts, each of them rendering a lengthy and well-considered opinion thereon,.so that the discussion comes to us almost, if not fully, exhausted. In Landrith v. Hudgins, 121 Tenn. 556, 120 S. W. 783, and *676Boyles v. Roberts, 222 Mo. 613, 121 S. W. 805, the contention of appellants was upheld; and in the cases' of Mack v. Kime, 129 Ga. 1, 58 S. E. 184, 24 L. R. A. (N. S.) 675; Brown v. Clark, 102 Tex. 323, 116 S. W. 360, 24 L. R. A. (N. S.) 670; Ramsey v. Hicks (Ind.), 91 N. E. 344, 30 L. R. A. (N. S.) 665; Presbyterian, etc., v. Cumberland, etc., 245 Ill. 74, 91 N. E. 761; Wallace v. Hughes, 131 Ky. 445, 115 S. W. 684; Permanent Committee of Missions v. Pacific Synod, 157 Cal. 105, 106 Pac. 395; Sanders v. Baggerly (Ark.), 131 S. W. 49, and Harris v. Cosby (Ala.), 55 South. 231, the contention of appellees was upheld.
The property here in controversy is not held under a deed by which it is devoted to the. teaching, spread, or support of any specific form of religions doctrine or belief, but under a deed which simply conveyed it for the use of the Cumberland Presbyterian Church at West Point, Miss. The question we are called upon to determine, therefore, is simply which faction is the true representative or successor of the Cumberland Presbyterian Church at West Point, Miss., as the same was constituted prior to the schism therein caused by the union of the Cumberland Presbyterian Church with the Presbyterian Church, U. S. A. In order for us to do this, it is only necessary that we ascertain whether the union of the two churches was valid. If so, appellees are entitled to the property; if not, appellants are entitled thereto. The validity of this union is purely an ecclesiastical question, involving the doctrine, discipline, ecclesiastical law, rule, and custom of the Cumberland Presbyterian Church. Such questions this court will not for itself determine, even where property rights are involved, but will accept the decision thereof by the highest ecclesiastical authority of the church. Mt. Helm Baptist Church v. Jones, 79 Miss. 488, 30 South. 714; Smith v. Charles, 24 South. 968.
*677This rule is supported by numerous decisions of other courts, but we will refer only to the leading case of Watson v. Jones, 13 Wall. 679, 20 L. Ed. 666, and to the cases hereinbefore cited as upholding appellee’s contention. In Watson v. Jones the court, speaking through Mr. Justice Miller, said: “In this country the full and free right to entertain any religious belief, to practice any religious principle, and to teach any religious doctrine which does not violate the laws of morality and property, and which does not infringe personal rights, is conceded to all. The law knows no heresy, and is committed to the support of no dogma, the establishment of no sect. The right to organize voluntary religious associations to assist in the expression and dissemination of any religious doctrine, and to create tribunals for the decision of controverted questions of faith within the association, and for the ecclesiastical government of all the individual members, congregations, and officers within the general association, is unquestioned. All who unite themselves to such a body do so with an implied consent to this government, and are bound to submit to it. But it would be a vain consent and would lead to the total subversion of such religious bodies, if any one aggrevied by one of their decisions could appeal to the secular courts and have them reversed. It is of the essence of these religious unions, and of their right to establish tribunals for the decision of questions arising among themselves, that these decisions should be binding in all cases of ecclesiastical cognizance, subject only to such appeals as the organism itself provides for. Nor do we see that justice would be likely to be promoted by submitting those decisions to review in the ordinary judicial . tribunals. Each of these large and influential bodies (to mention no others, let reference be had to the Protestant Episcopal, the Methodist Episcopal, and the Presbyterian Churches) has a body of constitutional and ecclesiastical law of its own, to be found in their written *678organic laws, their books of discipline, in their collection of precedents, in their usage and customs, which as to each constitute a system of ecclesiastical law and religious faith that tasks the ablest minds to become.familiar with. It is not to be supposed that the judges of the civil courts can be as competent in the ecclesiastical law and religious faith of all these bodies as the ablest men in each are in reference to their own. It would therefore be an appeal from the more learned tribunal in the law, which should decide the case, to one which is less so.” The best discussion of the other side of this question will be found in the scholarly opinion of Mr. Justice Neil in Landrith v. Hudgins, supra.
It may be that cases may arise wherein the decision of the ecclesiastical tribunal is so palpably erroneous, or so manifestly in excess of its jurisdiction, that the civil courts ought to decline to be bound thereby. Such, however, is not the case here, and consequently we are not called upon to express an opinion thereon. Under the Presbyterian system of ecclesiastical government, the highest authority charged with the determination of the matter here in controversy is the G-eneral Assembly. Its decision as to the validity of this union, therefore, will be accepted by this court, and the property in controversy given to the faction adhering thereto.

Affirmed.